BARKETT, Justice.
This disciplinary proceeding is before us on complaint of The Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee found respondent guilty of violating the following:
DR 1-102(A)(4) (a lawyer shall not engage in conduct involving dishonesty, fraud, deceit, or misrepresentation);
DR 1-102(A)(5) (a lawyer shall not engage in conduct that is prejudicial to the administration of justice);
DR 1-102(A)(6) (a lawyer shall not engage in conduct that adversely reflects on his fitness to practice law);
DR 6-101(A)(l) (a lawyer shall not handle a legal matter which he knows that he is not competent to handle);
DR 6-101(A)(2) (a lawyer shall not handle a legal matter without adequate preparation);
DR 6-101(A)(3) (a lawyer shall not neglect a legal matter entrusted to him);
Rule 11.02(3)(a) of the Integration Rule (the commission by a lawyer of any act contrary to honesty, justice, or good morals constitutes a cause for discipline).
In the absence of any objection, we approve the referee’s findings and recommendations.
Accordingly, respondent shall be suspended from the practice of law for fifteen months, effective thirty days from the release of this opinion. Reinstatement is conditioned upon proof of rehabilitation which includes satisfactorily passing all the written examinations administered by the Florida Board of Bar Examiners. Judgment for costs in the amount of $812.64 is entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD and EHRLICH, JJ., concur.